        Case 6:20-cv-00016-ADA Document 31 Filed 12/04/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION



 CODY BARNHILL #1948527                      §
                                             §
 V.                                          §             W-20-CA-016-ADA
                                             §
 WARDEN DAVID LOFTIN, et al.                 §



                                          ORDER

       Before the Court are Plaintiff’s Complaint (#1), Plaintiff’s More Definite Statement

(#7), Defendants’ Motion to Dismiss which the Court converted to a Motion for Summary

Judgment (#15), Plaintiff’s Memorandum of Law (#21), and Defendants’ Motion for

Summary Judgment (#30). Plaintiff did not respond to the Motion for Summary

Judgment. Plaintiff, proceeding pro se, has been granted leave to proceed in forma

pauperis.

                                STATEMENT OF THE CASE

       At the time he filed his complaint pursuant to 42 U.S.C. § 1983, Plaintiff was

confined in the Texas Department of Criminal Justice—Correctional Institutions Division.

Plaintiff alleges that Defendants failed to repair the lights in his cell, causing him to fall

and injure himself. Plaintiff sues Warden David Loftin, Assistant Warden Chimdi Akwitti,

Assistant Warden Nick Clayton, Major Beau Smith, Sr., Major Lawrence H. Lighten, Lt.

Shane Martin, Jimmie Winkfield, Jr., Sgt. Michael Kluck, Sgt. Christopher Sheehan, Steven




                                              1
        Case 6:20-cv-00016-ADA Document 31 Filed 12/04/20 Page 2 of 10




Vass, and Nurse Tiffany Richardson. Plaintiff seeks compensatory and punitive damages

of $500,000.

                               DISCUSSION AND ANALYSIS

A.     Factual Background

       Plaintiff contends that between July 18, 2019, and September 17, 2019, he lived

in a prison cell with no working lights. Plaintiff contends that he suffered various injuries

from tripping over things in the cell while trying to navigate in the dark. Plaintiff alleges

he sprained his wrist and suffered from two concussions. As a result of his injuries,

Plaintiff indicates he suffers from headaches, vertigo, insomnia, anxiety, nightmares, and

blurred vision.

       Defendants’ summary judgment evidence shows that on July 23, 2019, Plaintiff

filed a Step 1 grievance complaining that his cell had been without lights since July 18.

Def. Ex. A at 087. The maintenance department received the grievance on August 14,

2019. Id. at 091. The maintenance supervisor immediately opened a work order to

address the issue. Id. at 092-093. On August 20 and 21, 2019, there was work done to

replace the fixture in the cell and the work order was closed as completed. Id. at 080.

       Additional issues arose with the lighting after the fixture was replaced, and a

second work order was opened on August 23, 2019. Id. at 078, 081. Defendant Winkfield

visited Plaintiff’s cell on August 23, 2019, and determined the problems were far more

extensive than replacing the fixture and that new electrical wires needed to be run. Id.

at 081. The electrical wires were pulled and replaced on September 12, 2019. Id.




                                             2
        Case 6:20-cv-00016-ADA Document 31 Filed 12/04/20 Page 3 of 10




       Plaintiff submitted a sick call request on September 6, 2019, indicating that he had

injured his wrist. Def. Ex. B at 623, 627. Plaintiff was examined the next day and explained

that he had tripped on his shoes, tried catching himself, and injured his left wrist. Id. at

624. Plaintiff also sought a renewal of a previous prescription for a muscle relaxer. Id.

Plaintiff’s wrist was examined, and showed no gross deformity, but Plaintiff exhibited pain

with range of motion. Id. An x-ray was ordered and scheduled for September 13, 2019.

Id. No fractures or dislocations were found from the x-ray, and no other abnormalities

were noted. Def. Ex. C at 006. The final diagnosis was “left wrist pain,” no medications

were prescribed, and Plaintiff was discharged. Id. at 002-008.

       Plaintiff first complained that he was suffering from headaches on November 1,

2019. Def. Ex. B at 504, 512. Plaintiff was examined on November 6, 2019, where he

reported that his headaches had started after he fell and hit his head two or three months

ago. Id. at 491-92. At a later medical visit, Plaintiff claimed that the headaches began

when he slipped while standing on top of his sink and hit his head on the toilet bowl. Id.

at 205. Plaintiff complained of nausea and vertigo. Id. at 492. An expedited head CT scan

was ordered. Id. On November 22, 2019, Plaintiff was admitted to the hospital where he

received a CT scan which found no abnormalities. Id. at 018, 022. The final diagnosis

was a “headache.” Id.

B.     Summary Judgment Standard

       A court will, on a motion for summary judgment, render judgment if the evidence

shows that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law. Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir.




                                             3
        Case 6:20-cv-00016-ADA Document 31 Filed 12/04/20 Page 4 of 10




1996); Int’l Shortstop, Inc. v. Rally’s Inc., 939 F.2d 1257, 1263 (5th Cir. 1991), cert.

denied, 502 U.S. 1059 (1992). When a motion for summary judgment is made and

supported, an adverse party may not rest upon mere allegations or denials but must set

forth specific facts showing there is a genuine issue for trial. Ray v. Tandem Computers,

Inc., 63 F.3d 429, 433 (5th Cir. 1995); Fed. R. Civ. P. 56.

       Both movants and non-movants bear burdens of proof in the summary judgment

process. Celotex Corp. v. Catrett, 477 U.S. 317 (1986). The movant with the burden of

proof at trial must establish every essential element of its claim or affirmative defense.

Id. at 322. In so doing, the moving party without the burden of proof need only point to

the absence of evidence on an essential element of the non-movant’s claims or affirmative

defenses. Id. at 323-24. At that point, the burden shifts to the non-moving party to

“produce evidence in support of its claims or affirmative defenses . . . designating specific

facts showing that there is a genuine issue for trial.” Id. at 324. The non-moving party

must produce “specific facts” showing a genuine issue for trial, not mere general

allegations. Tubacex v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995).

       In deciding whether to grant summary judgment, the Court should view the

evidence in the light most favorable to the party opposing summary judgment and indulge

all reasonable inferences in favor of that party. The Fifth Circuit has concluded “[t]he

standard of review is not merely whether there is a sufficient factual dispute to permit

the case to go forward, but whether a rational trier of fact could find for the non-moving

party based upon the evidence before the court.” James v. Sadler, 909 F.2d 834, 837




                                             4
          Case 6:20-cv-00016-ADA Document 31 Filed 12/04/20 Page 5 of 10




(5th Cir. 1990) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986)).

C.    Eleventh Amendment Immunity

      Pursuant to the Eleventh Amendment, federal courts are without jurisdiction over

suits against a state unless that state has waived its sovereign immunity or Congress has

clearly abrogated it. Moore v. La. Bd. of Elementary and Secondary Educ., 743 F.3d 959,

963 (5th Cir. 2014). The Eleventh Amendment may not be evaded by suing state agencies

or state employees in their official capacity because such an indirect pleading remains in

essence a claim upon the state treasury. Green v. State Bar of Texas, 27 F.3d 1083,1087

(5th Cir. 1994). Being sued in their official capacities for monetary damages, Defendants

are immune from suit under the Eleventh Amendment because such an action is the same

as a suit against the sovereign. Pennhurst State School Hosp. v. Halderman, 465 U.S. 89

(1984).

D.    No Physical Injury

      Defendants argue that the summary judgment evidence shows that Plaintiff

suffered only de minimis injuries and thus he is not entitled to recover damages. The

Prison Litigation Reform Act, 42 U.S.C. § 1997e(e), bars recovery of damages for mental

anguish absent a showing that the plaintiff suffered a physical injury while in custody.

The Fifth Circuit has held that allegations of “mental anguish, emotional distress,

psychological harm, and insomnia” are barred by § 1997e(e). See Geiger v. Jowers, 404

F.3d 371, 374 (5th Cir. 2005).




                                            5
        Case 6:20-cv-00016-ADA Document 31 Filed 12/04/20 Page 6 of 10




       In this case, Plaintiff alleged he suffered physical injuries. Specifically, he claimed

he suffered from a sprained wrist and two concussions. Defendants responded to his

claimed injuries with summary judgment evidence showing that Plaintiff did not suffer

from the injuries he claimed. Instead, Defendants showed that Plaintiff suffered from

wrist pain and headaches. Plaintiff failed to respond to the summary judgment evidence.

Therefore, the undisputed evidence shows that while Plaintiff appears to have suffered

physical injury, or at least claimed such injuries to medical personnel, the medical

examinations show he did not have the sprained wrist and concussions he now claims.

Consequently, the Court cannot say Plaintiff had no physical injury whatsoever.

Therefore, Plaintiff is not barred from damages claims. Plaintiff’s credibility, however, is

in question. Regardless, as discussed below, Plaintiff fails to show deliberate indifference

and fails to show any constitutional violation.

E.     Qualified Immunity

       A government official performing a discretionary function is entitled to qualified

immunity unless his actions violate a clearly established right of which a reasonable

person would have known. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Where, as

here, a defendant invokes qualified immunity in a motion for summary judgment, it is the

plaintiff’s burden to show that the defendant is not entitled to qualified immunity. See

Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010). That is, the plaintiff must present

evidence sufficient to create a genuine dispute of material fact as to whether (1) the

official’s conduct violated a constitutional right of the plaintiff, and (2) the constitutional

right was clearly established so that a reasonable official in the defendant’s situation




                                              6
        Case 6:20-cv-00016-ADA Document 31 Filed 12/04/20 Page 7 of 10




would have understood that his conduct violated that right. See id.; Pearson v. Callahan,

555 U.S. 223, 232 (2009).

       Section 1983 imposes liability for violations of rights protected by the Constitution,

not for violations of duties of care arising out of tort law. Baker v. McCollan, 443 U.S. 137

(1979). As the United States Fifth Circuit Court of Appeals has observed, “‘[I]t is

fundamental to our federal jurisprudence that state law tort claims are not actionable

under federal law; a plaintiff under section 1983 must show deprivation of a federal

right.’” Price v. Roark, 256 F.3d 364, 370 (5th Cir. 2001) (quoting Nesmith v. Taylor, 715

F.2d 194, 196 (5th Cir. 1983)).

       The Eighth Amendment prohibits cruel and unusual punishment. Prison officials

must provide humane conditions of confinement, ensure that inmates receive adequate

food, clothing, shelter, and medical care, and take reasonable measures to guarantee the

safety of the inmates. Farmer v. Brennan, 511 U.S. 825, 832 (1994). Conditions that

result in “unquestioned and serious deprivations of basic human needs” or “deprive

inmates of the minimal civilized measure of life’s necessities” violate the Eighth

Amendment. Hudson v. McMillian, 503 U.S. 1, 8–10 (1992); Rhodes v. Chapman, 452

U.S. 337, 347 (1981). Such a violation occurs when a prison official is deliberately

indifferent to an inmate’s health and safety. Farmer, 511 U.S. at 834. “Deliberate

indifference is an extremely high standard to meet.” Domino v. Texas Dept. of Criminal

Justice, 239 F.3d 752, 756 (5th Cir. 2001). To act with deliberate indifference, a prison

official must both know of and disregard an excessive risk to inmate health or safety; the

official must both be aware of facts from which the inference could be drawn that a




                                             7
        Case 6:20-cv-00016-ADA Document 31 Filed 12/04/20 Page 8 of 10




substantial risk of serious harm exists and he must also draw the inference. Farmer, 511

U.S. at 837.

       Deliberate indifference to serious medical needs also may be manifested by prison

doctors in their response to the prisoner’s needs. Estelle v. Gamble, 429 U.S. 97, 104-05

(1976). However, unsuccessful medical treatment or disagreement between an inmate

and his doctor concerning the manner of treatment does not suffice. See Banuelos v.

McFarland, 41 F.3d 232, 235 (5th Cir. 1995); Varnado v. Lynaugh, 920 F.2d 320, 321

(5th Cir. 1991). Similarly, claims of inadvertent failure to provide medical care or negligent

diagnosis are insufficient to state a claim of inadequate medical care. Wilson v. Seiter,

501 U.S. 294, 297 (1991). A claim that additional diagnostic techniques or forms of

treatment should have been utilized is also inadequate for purposes of § 1983. Estelle,

429 U.S. at 107. In short, a claim of medical malpractice does not amount to a

constitutional violation merely because the plaintiff is a prisoner. Id. at 106.

       Plaintiff argues Defendants were aware of the problems with the lights in his cell

and that Defendants Loftin, Akwitti, Clayton, Smith, Lighten, Kluck, Sheehan, and Vass

failed to take action. He asserts that no one was willing to move him to a different cell or

provide him with a night light. Plaintiff claims Defendant Martin told him that he had

called the electrician on September 4, 2019. Martin then told Plaintiff on September 10,

2019, that the lights would be fixed that day. However, on September 11, 2019, Martin

allegedly told Plaintiff that the electrician was still waiting for wires. As explained above,

the repairs were eventually done the following day by Defendant Winkfield. Plaintiff also

claims that Defendant Richardson failed to provide him adequate medical treatment when




                                              8
        Case 6:20-cv-00016-ADA Document 31 Filed 12/04/20 Page 9 of 10




he spoke with her from his cell on August 25, 2019. She allegedly heard him describe his

injuries noting, “I’m sure you’re all right” and later checking him over and stating that his

injuries were “nothing too serious.”

       In short, Plaintiff claims that some Defendants never responded to his written

complaints and that those who spoke with him explained the situation and that the repairs

were being undertaken.1 The undisputed summary judgment evidence states that he told

Defendant Richardson that he did not need medical attention but was “doing fine, he just

wanted someone to tell the officers to fix his lights.” Def. Ex. B at 654. Plaintiff’s head

was, however, examined at that time and no signs or symptoms of any trauma were

noted. Id. Indeed, Defendant Richardson asked Plaintiff if he was in pain or wanted to

see a medical provider and Plaintiff responded “no.” Id.

       The Court acknowledges that the failure to repair Plaintiff’s cell light took

significantly longer than it should have. The Court also acknowledges that this likely

caused Plaintiff some degree of inconvenience and may have led him to fall. However, it

takes more than inconvenience and slow maintenance work to establish the violation of

a constitutional right. The undisputed summary judgment evidence shows that no one

knew of and disregarded an excessive risk to Plaintiff’s health or safety. While multiple

people were undoubtedly aware of the need for lights in Plaintiff’s cell, the undisputed

summary judgment evidence shows that there were actions being taken to rectify the

situation. While the actions took longer than Plaintiff desired, there is no indication that



1Defendant Loftin did not file an answer in this case, nonetheless, the allegations against
him are insufficient to show that he was deliberately indifferent for the reasons explained
here.


                                             9
       Case 6:20-cv-00016-ADA Document 31 Filed 12/04/20 Page 10 of 10




Defendants were deliberately indifferent. At most, Plaintiff has asserted that Defendants

were negligent in failing to promptly fix his lights or move him to a different cell until his

lights could be fixed, but that does not amount to a constitutional violation. Plaintiff’s

claims regarding his medical treatment by Defendant Richardson, are likewise not

constitutional violations. At best, Plaintiff’s claims against Defendant Richardson establish

a disagreement with Plaintiff’s medical treatment, negligence, or medical malpractice—

none of which amounts to a constitutional violation.

                                       CONCLUSION

       It is therefore ORDERED that Defendants’ Motion to Dismiss which the Court

converted to a Motion for Summary Judgment (#15) and Defendants’ Motion for

Summary Judgment (#30) is GRANTED.

       It is further ORDERED that Plaintiff’s claims against Defendants are DISMISSED

WITH PREJUDICE.

       It is finally ORDERED that all other pending motions are DISMISSED.

  SIGNED on December 4, 2020




                                           ALAN D ALBRIGHT
                                           UNITED STATES DISTRICT JUDGE




                                             10
